RENDERED: OCTOBER 2, 2020; 10:00 A.M.
                         TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1002-DG


SANITATION DISTRICT NO. 1                                          APPELLANT



   ON DISCRETIONARY REVIEW FROM CAMPBELL CIRCUIT COURT
v.            HONORABLE DANIEL J. ZALLA, JUDGE
                   ACTION NO. 18-XX-00008



DANIEL LOUIS WEINEL                                                  APPELLEE


                               OPINION
                       REVERSING AND REMANDING

                                  ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

MAZE, JUDGE: Sanitation District No. 1 (SD1) brings this matter on

discretionary review from an order of the Campbell Circuit Court. The circuit

court affirmed an order of the Campbell District Court finding that SD1 was not

authorized to impose a stormwater drainage fee on property within its service area

owned by Daniel Louis Weinel. We conclude that Weinel’s property must be

construed as a user of SD1’s stormwater drainage plan because his property drains
to a watershed within SD1’s service area. Therefore, the district court clearly erred

in finding that SD1 was not authorized to impose the fee. Hence, we reverse the

opinion and order of the Campbell Circuit Court, and remand with directions to the

Campbell District Court to enter a judgment for SD1 in the amount of the arrearage

for unpaid fees.

                The underlying facts of this matter are not in dispute. Weinel is the

owner of residential property located at 9122 Heritage Court in Alexandria,

Campbell County, Kentucky. SD1 is a sanitation district established pursuant to

KRS1 Chapter 220. SD1 encompasses the Kentucky counties of Boone, Campbell,

and Kenton, and its service area includes Weinel’s property. Pursuant to its

statutory mandate, SD1 operates both sanitary sewer and stormwater drainage

systems throughout the district.

                SD1 assessed stormwater service fees of approximately $5.04 per

month against Weinel’s property. Weinel refused to pay the assessments, resulting

in a past-due balance of $792.70. SD1 brought an action in the small claims

division of Campbell District Court to collect the arrearage. Weinel responded that

SD1 was not authorized to collect such fees because he receives no sanitation or

stormwater services from SD1.




1
    Kentucky Revised Statutes.

                                            -2-
                After hearing testimony and taking evidence from both sides, the

district court agreed with Weinel. The court found that under KRS 220.510 and

220.515, a sanitation district only has the power to make and collect charges from

“users” of its sanitary works. The court further found that SD1 may only charge

fees to non-users if it has begun work on plans and specifications for the

improvement of services to the non-user’s property. Since Weinel’s property is not

served by any sanitary sewers and SD1 has no plan in place to provide such

services to his property, the district court concluded that SD1 was not authorized to

impose service fees on his property.

                SD1 then appealed this decision to the Campbell Circuit Court. On

review, the circuit court affirmed the district court’s conclusions. This Court

accepted SD1’s motion for discretionary review of the circuit court’s opinion and

order. Additional facts will be set out below as necessary.

                The sole question presented in this case concerns SD1’s authority to

impose stormwater drainage fees on Weinel’s property. As this matter was tried

before the district court without a jury, our review of factual determinations is

under the clearly erroneous rule. CR2 52.01. A finding of fact is not clearly

erroneous if it is supported by substantial evidence, which is “evidence of

substance and relevant consequence having the fitness to induce conviction in the

2
    Kentucky Rules of Civil Procedure.



                                           -3-
minds of reasonable men.” Owens-Corning Fiberglas Corp. v. Golightly, 976
S.W.2d 409, 414 (Ky. 1998) (citations omitted). It is within the province of the

trial court as the fact-finder to determine the credibility of the witnesses and the

weight given to the evidence. Frances v. Frances, 266 S.W.3d 754, 756 (Ky.

2008). However, matters of statutory interpretation are issues of law, which we

review de novo. Jefferson Cty. Bd. of Educ. v. Fell, 391 S.W.3d 713, 718 (Ky.

2012).

             The question in this case comes down to whether Weinel is a “user”

of SD1’s stormwater drainage system. A sanitation district, such as SD1, has the

authority to charge fees for sanitary sewage collection and for stormwater drainage

systems. Wessels Co., LLC v. Sanitation Dist. No. 1, 238 S.W.3d 673, 676-77 (Ky.

App. 2007) (citing KRS 220.030, 220.110, 220.280, 220.510, and 220.515).

Specifically, KRS 220.515 provides:

             The district may establish a surcharge or other rate, fee,
             or charge to be made applicable to users in areas where
             facilities are to be acquired, constructed, or established,
             and to amortize part or all of the costs thereof, in addition
             to the charge authorized by KRS 220.510. The
             surcharges, rates, fees, or charges shall be determined on
             the basis of one (1) or more of the factors stated in KRS
             220.510, and may include, at the discretion of the district,
             a finance charge not to exceed ten percent (10%). In
             carrying out any rate, fee, or charge classification, the
             district shall follow the procedures set forth in KRS
             220.593(2).

(Emphasis added.)

                                          -4-
            The “charge authorized by KRS 220.510” is predicated upon the

following factors:

            The board of directors shall, by resolution, determine the
            rates and compensation or rentals to be charged for the
            use of the sanitary works. The board of directors may
            provide for a sewer service charge to be imposed and
            collected, beginning at the time the plan for the
            improvement has been approved by the Energy and
            Environment Cabinet and work is begun on plans and
            specifications for the improvement. The rates shall at all
            times be reasonable, taking into account the cost of the
            works, the cost of operation and maintenance, and the
            amount necessary for the amortization of the bonds
            issued to finance the works. The same schedule of rates
            and charges shall apply to all users of the same class.
            The rates shall be binding upon all users of the system.
            The board may alter and revise the rates in its discretion.
            In case of failure of any user to pay for services rendered,
            the board may compel payment and may enjoin further
            use until the payment is made, or it may institute an
            action in any court having jurisdiction for the recovery of
            charges for services rendered . . . .

KRS 220.510(1) (emphasis added).

            Weinel argued, and the lower courts agreed, that he is not a “user” of

SD1’s sanitary sewer or stormwater drainage system. Weinel’s property is served

by a septic system and there was no evidence of a drain on his property leading

directly to a stormwater drainage system maintained by SD1. The lower courts

held that KRS 220.510(1) authorizes SD1 to impose reasonable fees or rates on

users of its system. However, the courts concluded that KRS 220.515 only


                                        -5-
authorizes SD1 to impose such fees or rates where it actually provides drainage

systems or where a “plan for improvement” has been made and approved, and

“work is begun on plans and specifications for the improvement.” Since SD1 did

not present any evidence of such plans or work begun on serving Weinel’s

property, the courts determined that SD1 was not authorized to impose any fee.

             Weinel finds support for this interpretation in Stierle v. Sanitation

District Number 1 of Jefferson County, 243 S.W.2d 678 (Ky. 1951). However,

Stierle involved an unusual situation and is distinguishable on several factual and

legal grounds. Most significantly, the property owner lived in the sanitation

district’s service area but had contracted with a city agency for sewer service. The

sanitation district and the city agency contracted to allow the city agency to extend

sewers into the sanitation district’s service area. But subsequently, a dispute arose

between the city agency, the sanitation district, and the property owner over who

was authorized to bill for sewer service. Id. at 679-80.

             The former Court of Appeals first concluded that the contract

allowing the city agency to extend sewers into the sanitation district’s territory was

beyond the statutory authority of either entity to make. Id. at 680. On the other

hand, the Court also held that KRS 220.510 did not give a sanitation district the

power to collect charges from persons who were not using its sanitary works. Id.

at 680-81. The Court recognized that these holdings left ownership of the sewer


                                         -6-
system in dispute. But the Court concluded that the city agency could continue

collecting sewer service charges until that issue was resolved. Id. at 682.

             Unlike in Stierle, the current case does not involve a dispute regarding

the statutory authority of different agencies. Rather, Weinel’s property is clearly

within the service area of SD1 even though no sanitary or stormwater sewers have

been extended to his property. SD1 takes the position that all properties within its

service area are benefited by its system, even if there is no drain on the subject

property. SD1 notes that, in Curtis v. Louisville & Jefferson County Metropolitan

Sewer District, 311 S.W.2d 378 (Ky. 1958), the former Court of Appeals stated

that “any property that [geographically] is a part of the watershed or drainage basin

may properly be considered to be benefited by the project through the general

improvement of conditions of health, comfort and convenience in the area and the

resulting general enhancement of values in the area.” Id. at 382.

             In Curtis, the Court was addressing the constitutionality of former

KRS 76.260, which established a presumption that all land within the designated

improvement area will receive some benefit and, therefore, is subject to

assessment. SD1 concedes that this section has since been repealed. Nevertheless,

it argues that the presumption remains applicable because its statutory mandate

requires it to manage stormwater drainage throughout the district. We agree.




                                          -7-
              As discussed in Wessels, the General Assembly enacted KRS 220.030

to authorize sanitation districts, such as SD1, to assume responsibility for

management of stormwater within its boundaries. Wessels, 238 S.W.3d at 674-75.

In 1994, the General Assembly granted sanitation districts this authority to comply

with federal regulations intended to address public health risks associated with

stormwater runoff,

              which had been shown to contain high levels of
              sediments and other pollutants such as phosphorus and
              nitrogen from fertilizers, pesticides, petroleum products,
              and construction chemicals that “can be toxic to aquatic
              organisms and degrade water for drinking and water-
              contact recreation.” 57 Fed.Reg. at 41344, 41345
              (September 9, 1992). A large influx of storm water into
              sanitary sewage systems had also been shown to dilute
              the system’s ability to properly treat sanitary waste.
Id. at 675.

              SD1 is tasked with the management of stormwater drainage for all

properties within its service area. This responsibility also includes drainage for all

public roads owned by cities and counties within the service area. Unlike sanitary

sewer systems, which only serve connected properties, SD1’s stormwater drainage

plan serves all watersheds within its service area.

              Given SD1’s statutory mandate to manage stormwater drainage, we

conclude that KRS 220.510 must be construed broadly to effectuate the purposes

of the enactment. Since Weinel’s property clearly drains to a watershed within


                                          -8-
SD1’s service area, we conclude that the property is a “user” of SD1’s stormwater

drainage plan, even though it is not physically connected to a sewer system.

Therefore, we find that SD1 was authorized to impose stormwater drainage fees on

Weinel’s property.

             Accordingly, we reverse the opinion and order of the Campbell

Circuit Court affirming the order of the Campbell District Court dismissing SD1’s

complaint for past-due assessments against Weinel’s property. We remand this

matter to the circuit court for entry of an order directing the district court to enter a

judgment for SD1 against Weinel in the amount of $792.70.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                       BRIEF FOR APPELLEE:

Jeffrey C. Mando                            Christopher Wiest
Olivia F. Amlung                            Crestview Hills, Kentucky
Covington, Kentucky

ORAL ARGUMENT FOR                           ORAL ARGUMENT FOR
APPELLANT:                                  APPELLEE:

Jeffrey C. Mando                            Christopher Wiest




                                           -9-